Citation Nr: 0604115	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  00-19 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty from October 1977 to July 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1997 RO decision which denied service 
connection for PTSD.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to her claim for service connection for 
PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.   


REMAND

The veteran seeks service connection for PTSD based upon 
alleged sexual harassment which occurred during her military 
service.  She served in the Army from 1977 to 1983, and 
alleges that she was sexually harassed by a superior officer 
beginning in 1978 while she was stationed at Ft. Lee, 
Virginia.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  With respect to claims for 
service connection for PTSD based upon in-service personal 
assault, as alleged by the veteran here, 38 C.F.R. § 
3.304(f)(3) (added in March 2002) provides additional 
procedural safeguards and considerations which must be 
addressed prior to an adjudication of the claim.  

The veteran's PTSD claim is based on an in-service personal 
assault, and in such situations, it is not unusual for there 
to be an absence of service records documenting the events 
the veteran has alleged.  Therefore, evidence from sources 
other than the veteran's service records may corroborate an 
account of a stressor incident.  See, e.g., Patton v. West, 
12 Vet. App. 272, 277 (1999).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R.  § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id. VA may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. Id.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.   

The Board notes that the evidence of record includes a March 
1997 VA examination which diagnoses PTSD, and a March 2005 VA 
examination which does not diagnose PTSD.  Neither of these 
examinations addresses the procedural safeguards and 
considerations set forth in 38 C.F.R. § 3.304(f)(3).  In 
light of such, the Board finds that a VA PTSD examination 
should be given which addresses the existence and etiology of 
the condition, with consideration of the provisions of 
38 C.F.R. § 3.304(f)(3).  In written argument submitted to 
the Board, the veteran's representative has also requested 
that the claim be remanded so that an examination addressing 
such provisions may be provided.  

The RO should also attempt to obtain any additional treatment 
records regarding psychiatric problems which are not already 
in the claims file.

Additionally, upon review of the claims file, it does not 
appear that the veteran has been provided with information 
advising her of her rights and responsibilities and of VA's 
duties to notify and assist her with her claim for service 
connection for PTSD under the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005).  Such should be provided prior 
to further adjudication of the claim.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claim and the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO should furnish the veteran a 
letter giving notification of the VCAA 
and the duties to notify and assist 
imposed thereby, specifically for the 
claim of service connection for PTSD 
based upon in-service personal assault.  
The letter should include the following: 
(1) the evidence that is needed to 
substantiate the claim; (2) the evidence, 
if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the 
claimant; and (4) a request by the VA 
that the claimant provide any evidence in 
the claimant's possession that pertains 
to this claim.

2.  The RO should contact the veteran and 
ask her to identify all sources of VA and 
non-VA psychiatric treatment which she 
has received since her 1983 separation 
from service.  The RO should then obtain 
copies of any related medical records 
which are not already associated with the 
claims file.

3.  The RO should then ask the veteran to 
identify specific sources of evidence, 
apart from her service records, which 
might reflect behavior changes or other 
proof of the alleged personal assaults 
during active duty.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow servicemembers, or 
clergy.  The veteran should either submit 
the related documents or provide 
sufficient information for the RO to 
obtain the records.

4.  Following completion of the above, 
the veteran should be provided with a VA 
examination relative to her claim for 
service connection for PTSD based on 
alleged personal assaults.  The claims 
folder must be provided to and be 
reviewed by the examiner, along with a 
copy of 38 C.F.R. § 3.304(f)(3).  The 
examiner should diagnose all psychiatric 
disorders, and specifically diagnose or 
rule out PTSD in accordance with the 
criteria of DSM-IV.  If PTSD is 
diagnosed, the examiner should identify 
the purported stressor leading to PTSD.  
The examiner should review the historical 
records for evidence which might reflect 
that the alleged personal assaults 
actually occurred during active duty.  In 
performing such review, the examiner must 
clearly identify the particular records 
which are felt to provide corroboration 
of the incidents, and must give adequate 
rationale for why it is felt that such 
records prove a personal assault actually 
occurred during active duty.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, and in doing so the 
RO should take into account all evidence 
submitted since the March 2005 
supplemental statement of the case.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental SOC 
(to include citation to all additional 
legal authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

